Citation Nr: 0803646	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial rating for a service-
connected chronic low back muscle spasm, status post-spinal 
fracture and deformity of T-8 and T-11 with degenerative 
arthritis, currently evaluated as 30 percent disabling prior 
to December 15, 2006, and 40 percent disabling beginning 
December 15, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of November 2006.  
This matter was originally on appeal from a November 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  

VA regulations provide that a substantive appeal must be 
filed within 60 days from the date the agency of original 
jurisdiction mails the statement of the case (SOC) to the 
veteran, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2007).  Here, notification of the determinations 
being appealed was mailed on November 12, 2003.  The RO 
mailed the SOC in January 14, 2005.  Thus, the veteran had 60 
days from the mailing of the SOC to file a substantive appeal 
because that was the later date.  

There is some ambiguity in the record regarding the 
timeliness of the veteran's substantive appeal.  The record 
shows that the RO received a hard copy of the substantive 
appeal on March 16, 2005.  A notation in the record indicated 
that the RO received a faxed substantive appeal on March 14, 
2005; however, a faxed copy is not of record.  The Board has 
decided to waive the requirement for a timely substantive 
appeal, and any issues regarding the date on which the RO 
received the substantive appeal are rendered moot.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).    

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in February 2006; a 
transcript is of record. 




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  As relevant to the schedule for rating spine disabilities 
in effect prior to September 2003, the medical evidence shows 
that prior to December 15, 2006, the veteran's low back 
disability was productive of forward flexion limited to 80 
degrees, lateral flexion limited to 25 degrees bilaterally, 
rotation limited to 50 degrees bilaterally, and extension 
limited to 10 degrees; the veteran's combined range of motion 
of the thoracolumbar spine was 200 degrees.

3.  As relevant to the schedule for rating spine disabilities 
in effect from September 2003, the medical evidence fails to 
show that prior to December 15, 2006, forward flexion of the 
thoracolumbar spine was limited to 60 degrees or less, or 
that any part of the spine was ankylosed. 

4.  As relevant to the schedule for rating spine disabilities 
in effect prior to September 2003, the medical evidence shows 
that beginning December 15, 2006, forward flexion was limited 
to 40 degrees, extension to 20 degrees, lateral flexion to 15 
degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  Range of motion during flare-ups resulted in an 
additional 15 to 20 degree loss of motion globally.

5.  As relevant to the schedule for rating spine disabilities 
in effect beginning September 2003, the competent medical 
evidence does not show that beginning December 15, 2006, any 
part of the spine was ankylosed. 

6.  The competent medical evidence shows that the veteran's 
service-connected spine disability was productive of 
demonstrable deformity of vertebral body during the entire 
appeal period.

 7.  The competent medical evidence does not show that the 
veteran has had intervertebral disc syndrome marked by 
incapacitating episodes at any time during the appeal period.  

8.  The competent medical evidence does not associate any 
neurological abnormalities with the veteran's service-
connected spine disability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected chronic low back muscle 
spasm, status post-spinal fracture and deformity of T-8 and 
T-11 with degenerative arthritis, for the period prior to 
December 15, 2006, have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5285, 5292 (2003); 5010, 5235 (2007).  

2.  The schedular criteria for an initial rating of 50 
percent for service-connected chronic low back muscle spasm, 
status post-spinal fracture and deformity of T-8 and T-11 
with degenerative arthritis, for the period beginning 
December 15, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5285, 5292 
(2003); 5010, 5235 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
RO also essentially requested that the veteran send any 
evidence in his possession that pertained to the claim, 
namely by requesting from the veteran any original service 
medical records in his possession, records of private medical 
treatment for the claimed conditions, and statements from 
individuals with knowledge of the claimed conditions.  

In correspondence dated in September 2007, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's remand 
of November 2006.  The RO has obtained the veteran's service 
medical records, VA Medical Center (VAMC) treatment records, 
and all private medical records that the veteran requested.  
The veteran has also been provided with VA examinations in 
September 2003 and December 2006.  The latter examination was 
conducted pursuant to the Board's remand.  The Board has 
considered a report of this examination, which has been 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The veteran filed his claim for service connection in January 
2003.  During the course of this appeal, the regulations 
controlling spine disabilities were amended, effective 
September 26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004-2005)).  These 
changes affected all spine disabilities with the exception of 
intervertebral disk syndrome, which had previously been 
amended in August 2002, and effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period after their effective date.  
Id.  The statement of the case (SOC), dated in December 2004, 
shows that the RO considered the veteran's spine disability 
under both the old and new rating criteria.  

The veteran's spine disability is currently rated as 30 
percent disabling pursuant to Diagnostic Code 5010-5292 under 
the old criteria for the period prior to December 15, 2006.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 (2003).  
Effective December 15, 2006, the veteran's spine disability 
is rated 40 percent disabling pursuant to Diagnostic Code 
5010-5237 of the new criteria.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2007).  
Diagnostic Code 5010 is for traumatic arthritis, Diagnostic 
Code 5292 is for limitation of motion of the lumbar spine, 
and Diagnostic Code 5237 is for lumbosacral strain.  Id.  

In evaluating the veteran's service-connected chronic low 
back muscle spasm, status post-spinal fracture and deformity 
of T-8 and T-11 with degenerative arthritis, the Board first 
considers the severity of the disability prior to December 
15, 2006 under both the old and new criteria.  

Diagnostic Code 5010 (traumatic arthritis) is to rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  38 C.F.R. 
§ 4.17a, Diagnostic Codes 5003, 5010 (2003).  

Under the old rating schedule, limitation of motion is rated 
pursuant Diagnostic Code 5292.  That code provides a rating 
of 40 percent for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.72, Diagnostic Code 5292 (2003).  The 
word "severe" in 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003), is not defined in the old regulations, but guidance 
can be obtained from the amended regulations.  The current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984; therefore, the 
Board will apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2007).  

Here the evidence shows limited motion of the lumbar spine, 
but not to the extent necessary to justify a higher rating.  
The evidence relevant to the period prior to December 15, 
2006 includes a VA examination report, dated in September 
2003.  According to that report, the veteran had 80 degrees 
of forward flexion, 25 degrees of lateral flexion 
bilaterally, 50 degrees of rotation bilaterally, and 10 
degrees of extension.  The examiner estimated that the 
veteran had lost between 10 and 15 percent range of motion, 
strength, coordination, and fatigability of the spine.  The 
veteran's combined range of motion for VA rating purposes was 
200 degrees.  

While the veteran had demonstrable limitation of motion prior 
to December 15, 2006, he maintained almost normal forward 
flexion, better than normal rotation, and almost normal 
lateral flexion.  Although the veteran's range of extension 
was only one third of the normal range of motion, the Board 
relies on the VA examiner's estimation that the veteran's 
overall range of motion had been diminished by only 10 and 15 
percent to be the best indication of his overall disability.  
These reported range of motion values, in addition to the 
examiner's estimate, fail to show that the limitation of 
motion is "severe."  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence does not support a rating 
higher than that currently assigned for the period prior to 
December 15, 2006. 

Lumbosacral strains are rated pursuant to Diagnostic Code 
5295.  Under that code, a rating of 40 percent is warranted 
for severe lumbosacral strain with listing of the whole spine 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  A 40 percent rating is the 
highest available under the old Diagnostic Code 5295.  Id.  

The competent medical evidence does not support a 40 percent 
rating for severe lumbosacral strain in accordance with the 
old criteria for the period prior to December 15, 2006.  
Notably, the VA examination report of September 2003 was 
negative for findings of listing of the spine, positive 
Goldthwaite's sign, or abnormal mobility on forced motion, or 
osteoarthritic changes.  

Residuals of vertebra fractures are rated pursuant to 
Diagnostic Code 5285.  Under the old version of that code, a 
60 percent rating is granted for residuals of vertebra 
fracture with abnormal mobility requiring neck brace (jury 
mast), but without cord involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  For a 100 percent rating, the 
evidence must show cord involvement, that the veteran be 
bedridden, or that the veteran requires long leg braces.  Id.  
Other cases involving vertebra fractures are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Id.

Here, the evidence does not show that the criteria for either 
the 60 percent or the 100 percent rating for a vertebra 
fracture are met; the evidence failed to show that at any 
time prior to December 15, 2006 that the veteran's disability 
was characterized by cord involvement, or that it required 
neck brace or long leg braces.  The evidence also failed to 
show that the veteran was bedridden.  The Board has also 
considered whether 10 percent should be added to the existing 
rating based on demonstrable deformity of vertebral body, but 
declines to do so here.  As the rating decision of November 
2003 and the SOC of December 2004 indicate, the veteran's 30 
percent rating already included the additional 10 percent 
based on x-ray evidence of deformity of deformity of T8.

The Board has also considered Diagnostic Codes 5289 and 5286 
for unfavorable ankylosis and complete boney fixation 
(ankylosis) respectively.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5286 (2003).  Neither Diagnostic Code 5286 nor 
5289 apply here, however.  The medical evidence does not show 
that at any time prior to December 15, 2006 the veteran's 
spine was ankylosed.
  
The Board now considers the criteria for intervertebral disc 
syndrome, for the period prior to December 15, 2006.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) will be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).  Under Diagnostic Code 5293, if 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from Sept. 23, 2002).  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  Id.

The evidence fails to show that a higher rating is warranted 
for intervertebral disc syndrome for the period prior to 
December 15, 2006.  Although the veteran claimed in a letter 
received in September 2004 that his spine disability caused 
much pain and kept him awake at night, there is no evidence 
that bed rest has been prescribed by a physician.  Physician 
prescribed bed rest is a necessary element for a rating for 
intervertebral disc syndrome based on incapacitating 
episodes.  The absence of such an element precludes such a 
rating.  

The Board has also considered combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  The medical evidence, however, is 
negative for objective findings of neurological 
manifestations.  In the VA examination report of September 
2003, all neurologic testing was reported to be normal and 
without evidence of radiculopathy.  Without evidence of a 
separate neurological manifestation, this provision of 
Diagnostic Code 5293 is inapplicable.

The Board now considers the amended criteria for the period 
prior to December 15, 2006.  Under the new criteria, all 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula), except for intervertebral 
disc syndrome, which may be evaluated under either the 
General Rating Formula or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  

Under the General Rating Formula, a 40 percent rating 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula, (2006).  A 50 percent rating requires 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.  

Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2007).        

As noted, for the period prior to December 15, 2006, the 
veteran had 80 degrees of forward flexion.  Forward flexion 
of this range does not satisfy the criteria for a 40 percent 
rating under the new criteria, which requires motion to be 
limited to no more than 60 degrees.  Id.  The medical 
evidence also failed to show that ankylosis was present at 
any time prior to December 15, 2006.  There is no basis for a 
rating in excess of 30 percent pursuant to the General Rating 
Formula.

The Board has also considered a separate rating for 
neurologic abnormalities for the period prior to December 15, 
2006, but finds that no such rating is warranted here. 
As noted above, the VA examination report of September 2003 
was negative for any findings of neurological abnormalities.  
Instead, all neurologic tests were reported to be normal and 
without evidence of radiculopathy.  There is no basis for a 
separate rating for neurologic abnormalities.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1) (2007).        

The Board now considers whether the veteran is entitled to a 
rating in excess of 40 percent for the period beginning 
December 15, 2006, under either the old or the new criteria.  
For the period beginning December 15, 2006, the medical 
evidence includes a VA examination report, dated in December 
2006, in addition to all evidence previously associated with 
the claims file.  Based on this evidence, the Board concludes 
that a 50 percent rating is warranted, beginning December 15, 
2006, pursuant to the old criteria.

Under the old criteria, only Diagnostic Codes 5285, 5286, and 
5289 provide for ratings in excess of 40 percent for 
disabilities other than intervertebral disk syndrome.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 (2003).  
Diagnostic Codes 5286 and 5289 do not apply here because at 
no time during the course of this appeal has the veteran been 
shown to have ankylosis of the spine.  When commenting on the 
examination findings in the December 2006 VA examination 
report, Dr. M.B. specifically noted that the veteran did not 
currently suffer from ankylosis of the spine.  There is no 
other evidence to the contrary.  

Regarding Diagnostic Code 5285 (residuals of spinal 
fracture), the Board does not find that 60 percent or 100 
percent ratings are warranted because the December 2006 VA 
examination report failed to show that the veteran's 
disability was characterized by cord involvement or required 
neck brace, long leg braces, or that the veteran be 
bedridden.  The Board does find, however, that an additional 
10 percent rating is warranted for demonstrable deformity of 
vertebral body.  

In assigning an additional 10 percent rating, the Board first 
finds that the criteria for a 40 percent rating under the old 
Diagnostic Code 5292 (severe limitation of motion of the 
lumbar spine) are met, beginning December 15, 2006.  In the 
December 2006 VA examination report, Dr. M.B. stated that 
with repetitive activity, the veteran was likely to have a 
flare-up in his symptoms of pain, lack of endurance and 
strength, and a loss of another 15 to 20 degrees of global 
motion across the thoracolumbar spine.  Again, the criteria 
for a "severe" rating are not well defined under the old 
criteria, but the Board finds that the limitation shown here 
approximates a 40 percent disability rating.  When 
considering the additional loss of motion during flare-up as 
reported by Dr. M.B., the veteran's range of motion was 
substantially limited.  

Additionally, as reported in the December 2006 VA 
examination, x-rays continued to show anterior wedging and 
deformity at T8.  It does not appear that the RO considered 
demonstrable deformity of a vertebral body in assigning a 40 
percent rating for the veteran's spine disability.  Instead, 
it appears that the assignment was based on limitation of 
motion as found in new criteria.  As the Board finds that the 
criteria for severe limitation of motion in effect prior to 
September 2003 have been approximated, and that demonstrable 
deformity of a vertebra body was shown, an additional 10 
percent should be granted, beginning December 15, 2006.

Finally, the Board considers the amended criteria to 
determine whether there is any basis to assign a rating in 
excess of 50 percent for the period beginning December 15, 
2006.  

Under the General Rating Formula, entitlement to a rating in 
excess of 50 percent requires a showing of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, General 
Rating Formula, (2007).  For reasons explained above, the 
competent medical evidence is negative for any findings of 
ankylosis.  A rating in excess of 50 percent under the 
General Rating Formula is not warranted.    

The evidence also fails to show that a higher rating is 
warranted for intervertebral disc syndrome for the period 
beginning December 15, 2006.  Notably, in the December 2006 
VA examination report, Dr. M.B. specifically noted that there 
had been no incapacitating days in the previous twelve 
months.  There is also no medical evidence of physician 
prescribed bed rest.  A higher rating on this basis has not 
been shown.  

The Board has also considered a separate rating for 
neurologic abnormalities, but finds no such rating to be 
warranted here.  In the December 2006 VA examination report, 
Dr. M.B. found motor strength and reflexes to be normal in 
the lower extremities.  Moreover, according to the report, 
the veteran denied numbness or radiation of pain into the 
extremities.  There is no basis for a separate rating for 
neurologic abnormalities.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1) (2007).        

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected spine disability interferes with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).
 



ORDER

1.  An initial rating in excess of 30 percent for service-
connected chronic low back muscle spasm, status post-spinal 
fracture and deformity of T-8 and T-11 with degenerative 
arthritis, for the period prior to December 15, 2006, is 
denied.

2.  An initial rating of 50 percent for service-connected 
chronic low back muscle spasm, status post-spinal fracture 
and deformity of T-8 and T-11 with degenerative arthritis, 
for the period beginning December 15, 2006, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


